NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 22 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

GENARO BAUTISTA-SANTIAGO, AKA                   No.    15-73124
Gernaro Bautista-Santiago, AKA Genaro
Bautistasantiago,                               Agency No. A206-547-699

                Petitioner,
                                                MEMORANDUM*
 v.

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Genaro Bautista-Santiago, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law, Cerezo v.

Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that deference

is owed to the BIA’s interpretation of the governing statutes and regulations,

Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review for

substantial evidence the agency’s factual findings. Silaya v. Mukasey, 524 F.3d

1066, 1070 (9th Cir. 2008). We deny the petition for review.

      Bautista-Santiago does not challenge the agency’s dispositive finding that

his asylum application was untimely and that he failed to establish extraordinary

circumstances to excuse his untimely filing. See Martinez-Serrano v. INS, 94 F.3d

1256, 1259-60 (9th Cir. 1996). Thus, we deny the petition for review as to asylum.

      The agency did not err in finding that Bautista-Santiago failed to establish

membership in a cognizable social group. See Delgado-Ortiz v. Holder, 600 F.3d

1148, 1151-52 (9th Cir. 2010) (concluding that “returning Mexicans from the

United States” did not constitute a particular social group). Substantial evidence

supports the agency’s finding that Bautista-Santiago otherwise failed to establish

that any harm he fears in Mexico will be on account of a protected ground. See

Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (applicant’s “desire to be

free from harassment by criminals motivated by theft or random violence by gang

members bears no nexus to a protected ground.”). Thus, Bautista-Santiago’s


                                         2                                       15-73124
withholding of removal claim fails.

      Finally, substantial evidence supports the agency’s denial of Bautista-

Santiago’s CAT claim because he failed to establish it is more likely than not he

will be tortured by or with the consent or acquiescence of the government if

returned to Mexico. See Silaya, 524 F.3d at 1073; see also Delgado-Ortiz, 600

F.3d at 1152 (“Petitioners’ generalized evidence of violence and crime in Mexico

is not particular to Petitioners and is insufficient to meet this standard.”).

      PETITION FOR REVIEW DENIED.




                                            3                                    15-73124